NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



NICHOLAS L. LINDSEY, JR.,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-708
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for
Pinellas County; Thane B. Covert,
Judge.

Howard L. Dimmig, II, Public
Defender, and Carol J. Y. Wilson,
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


KELLY, BADALAMENTI, and SMITH, JJ., Concur.